DISSENTING OPINION
The agreement between the appellee's decedent and the appellant, duly filed and approved by the Industrial Board, provides for compensation "from and including the 24th day of June, 1942, and to continue until terminated in accordance with the provisions of the Indiana Workmen's Occupational Diseases Act." The court construes such provisions as a fixed period of compensable disability within the meaning of Proviso (b) by reading into the agreement the general statutory limitation of 300 weeks pertaining to all compensable cases of disability. Even so aided, in my opinion, the agreement does not provide for a fixed period of disability. The word "fixed" means "to determine;" "to assign precisely;" "to make definite and certain." Webster's International Dictionary. An agreement that provides that the period of compensation shall be for 300 weeks unless terminated prior thereto by circumstances, the occurrence of which is wholly speculative, leaves such period of compensation indefinite and uncertain. The general provisions of the act, pertaining to the compensation period, were intended by the legislature to be flexible and fluid within the maximum limit so that such period could be adjusted to do justice to all parties in the light of unforeseeable events. The idea of flexibility is incompatible with the word "fixed" and when the legislature *Page 200 
used the word "fixed" in Proviso (b) it had in mind an agreement or award that provided for a compensation period that was set inflexibly in any event and if death occurred any time within such period, or within a year after it terminated, death benefits could be enforced.
As I construe the court's opinion its effect is to make any agreement or award "fixed" as to the period of compensation because, in no event, could an agreement or award extend such period beyond 300 weeks from the date of disablement. The beginning of the period is determined by the agreement or award itself and the end is determined by the law. Thus every case falls within the proviso and the body of the statute becomes meaningless.
Had the legislature intended to enact such a law all confusion and uncertainty could have been avoided by simply saying: No compensation shall be payable for or on account of death resulting from any occupational disease unless death occurs within one year after 300 weeks from the date of disablement or, if the period of disablement is terminated prior thereto by other provisions of this act, then within one year from the date of such termination. I am unable to find any such meaning in the language used in the statute in controversy.
The court cites the case of Continental Roll  Steel F'dry.Co. v. Slocum (1942), 111 Ind. App. 438, 41 N.E.2d 635, as being "practically identical" with the case at bar and considers it decisive of the question here involved. The agreement in that case provides for compensation "beginning March 12, 1940, and continuing during the period of his total disability, or until terminated by law." The question as to whether that constituted a "fixed" period of compensation within the *Page 201 
meaning of Proviso (b) was not raised and nowhere in its decision does the court so construe it or even discuss it. The appellant contended that the statute of limitations had run against the appellee's cause of action and in disposing of that question the court said; "it should be pointed out that the claim herein was filed within a few months after the death of the decedent and was certainly filed in time under the statute." The statute referred to is § 40-2225 (c), Burns' 1940 Replacement, which provides that no proceedings for death shall be maintained unless the claim is filed within one year after the date of death.
The statute involved in the present case is not one of limitation but on the contrary makes death within one year from the date of disablement a condition precedent to the right to compensation unless the facts bring the claimant within the provisions of either of the provisos, in which event the meeting of the conditions of such provisos becomes the conditions precedent.
Had the Slocum case decided the question here involved, I could agree that the passing of several sessions of the legislature without a change in the law is evidence of its agreement with the construction placed upon Proviso (b) by the court in the present case. As the Slocum case does not decide the question here involved, I think the assertion of legislative approval is hardly warranted.
In my opinion the award should be reversed.
NOTE. — Reported in 69 N.E.2d 754.